Filed 11/13/20 P. v. Moreland CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                   A159201
 v.
 RALPH DENNIS MORELAND,                                            (Solano County
                                                                   Super. Ct. No. FC41355)
           Defendant and Appellant.


                                        MEMORANDUM OPINION1
         Defendant Ralph Dennis Moreland was convicted in 1996 of two counts
of first degree murder and two counts of second degree robbery. The jury did
not find true that defendant personally used a firearm but did find true
special circumstances for multiple murder and murder committed during a
robbery. On direct appeal, defendant did not challenge the sufficiency of the
evidence to support the multiple murder and murder during a robbery special
circumstance findings. Rather, he challenged, inter alia, the sufficiency of
the evidence to support instructions on, and convictions of, aiding and
abetting murder. He also challenged the separate sentences for the



         1
        This case is appropriately resolved by way of memorandum opinion
pursuant to pursuant to California Standards of Judicial Administration,
section 8.1, subdivisions (1) and (3).
                                                               1
robberies, invoking the principle that a defendant convicted of felony murder
cannot be separately sentenced for the predicate felony. We affirmed.
      Following the enactment of Penal Code section 1170.95,2 defendant
filed a petition for resentencing. After appointing counsel, receiving
additional briefing, and holding two non-evidentiary hearings, the trial court
ruled defendant failed to make a prima facie showing of entitlement to
resentencing.
      Defendant’s appeal boils down to the assertion that because the jury’s
robbery special circumstance finding pre-dated People v. Banks (2015)
61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark), he
necessarily made a prima facie showing of entitlement to resentencing and
therefore is entitled to an evidentiary hearing at which the prosecution must
prove beyond a reasonable doubt that defendant could be convicted of first
degree murder despite recent amendments to section 189.
      Even assuming defendant correctly characterizes his conviction as
having been for robbery felony murder (a proposition which is debatable
given our prior opinion on direct appeal wherein we concluded there was
sufficient evidence to support instructions on and convictions of aiding and
abetting murder), we conclude he is not, as a matter of law, entitled to
resentencing under section 1170.95 for the reasons set forth in the recent
opinion of People v. Jones (Cal. Ct.App., Oct. 23, 2020, No. E072961) 2020 WL
6277251 (Jones), and the line of cases with which it agrees.
      As the Jones court observed, “[o]ur appellate courts have recently split
over whether such a pre-Banks/Clark special circumstance finding renders a
petitioner ineligible for relief under section 1170.95 as a matter of law.


      2 All further statutory references are to the Penal Code unless
otherwise indicated.
                                        2
(Compare People v. Gomez (2020) 52 Cal.App.5th 1, 265 . . . , review granted
October 14, 2020, S264033 (Gomez), People v. Galvan (2020) 52 Cal.App.5th
1134 . . . , review granted October 14, 2020, S264284 (Galvan), and People v.
Allison (2020) 55 Cal.App.5th 449 . . . (Allison) [concluding [a] special
circumstance finding renders a petitioner ineligible for relief as a matter of
law], with People v. Torres (2020) 46 Cal.App.5th 1168 . . . , review granted
June 24, 2020, S262011 (Torres), People v. Smith (2020) 49 Cal.App.5th 85 . .
. , review granted July 22, 2020, S262835 (Smith), and People v. York (2020)
54 Cal.App.5th 250 . . . (York) [reaching the opposite conclusion].)” (Jones,
supra, 2020 WL 6277251 at *1.)
      We need not, and do not, repeat the analyses in what we will call the
Jones line of cases. In our view, this line of cases correctly concludes a
robbery special circumstance finding renders a defendant ineligible for
resentencing and the proper procedure for challenging the sufficiency of the
evidence to support a pre-Banks/Clark finding is by way of a habeas corpus
petition.
      As the Jones court observed, “[t]he only difference . . . between a pre-
Banks/Clark special circumstance finding and a post-Banks/Clark finding is
at the level of appellate review. If the finding was challenged on direct
appeal before Banks and Clark, appellate review of the sufficiency of the
evidence to support the finding was not informed by Banks and Clark. Thus,
the proper procedure for [a defendant] to challenge his special circumstance
finding is to file a habeas petition and demonstrate the finding is not
supported by sufficient evidence under Banks and Clark. (See [People v.]
Ramirez [(2019)] 41 Cal.App.5th [923,] 926-928, 933 . . . [directing trial court
to grant [defendant]’s section 1170.95 petition because he had been successful
in getting his special circumstance finding vacated on habeas review].) This


                                        3
postconviction procedure has been available to [defendant] since the issuance
of Banks in 2015.” (Jones, supra, 2020 WL 6277251 at *4.) The same is true
with respect to defendant here.
                              DISPOSITION
     The order denying defendant’s resentencing petition under section
1170.95 is AFFIRMED.




                                      4
                                  _________________________
                                  Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A159201, People v. Moreland

                              5